MONTGOMERY, J., delivers the opinion.
DOUGLAS, J., dubitante.
This is a controversy submitted without action under section 567 of The Code, at the September Term, 1898, of Buncombe Superior Court, and a lot or parcel of land in the city of Asheville *Page 359 
is the subject of controversy. The defendant is in possession of the property, claiming title thereto, but the plaintiff alleges that he is the owner of the same in fee and entitled to the possession. The decision of the matter is to be made upon the following facts:
The lot was listed and assessed for taxation in 1892 as the property of T. A. Cummings, was sold regularly by the tax collector upon the failure of the owner, Cummings, or any one for him to pay the taxes, and a deed therefor was executed and delivered by the tax collector on 11 June, 1895, and registered at once. By virtue of that deed, the defendant is now in possession of the land and claims title thereto. Before the lot was listed for taxes, Cummings conveyed the same by deed of trust to D.C. Waddell, Jr., to secure a debt to Youmans. The deed of trust was duly registered. There was default made by Cummings in the payment of the debt; the trustee after due notice and in compliance with all the provisions of the deed of trust sold the lot of land on 11 May, 1897, when the plaintiff Lyman became the purchaser thereof, received a deed therefor from the trustee, and now claims   (510) title thereunder.
The first question of law arising upon the facts submitted is this: Is the plaintiff barred by the statute of limitations contained in section 69, chapter 119, of the Laws 1895, from maintaining an action for the recovery of the lot? That section reads as follows: "No action for the recovery of real property sold for the nonpayment of taxes shall lie, unless the same be brought within three years after the sheriff's deed is made as above provided: Provided, that where the owner of such real property sold as aforesaid at the time of such sale be a minor or insane or convict in the penitentiary or under any other legal disability, three years after such disability shall be removed, shall be allowed such person, his heirs or legal representatives, to bring action." His Honor held that the plaintiff's claim was barred by that statute, and we think there was no error in this ruling.
The question is not before us as to whether that section 69, chapter 119, of the Laws 1895, would be a bar against the claims of infant cestuisque trust, where the lands, held in trust for the security of a debt in which they had an interest, had been sold for taxes on account of the failure of the owner, trustor, to pay the taxes; nor is the question before us as to whether that section would be a bar against the claims of infant heirs at law of a deceased mortgagee, who had died before the time allowed by law to pay the taxes on the mortgaged land had expired, and the land had been sold for the taxes; and we express no opinion on these matters. The case before us is free from either of these complications.
The other question in the case — whether the tax sale had divested the title of Cummings, and that of the trustee, and vested           (511) *Page 360 
it in the purchaser, the defendant — it is not really necessary to decide; for, upon our decision of the first question, the right of the plaintiff to maintain an action for the land has been answered in the negative. But the case of Powell v. Sykes, 119 N.C. 231, leaves no doubt that the defendant in that case got a good title under the tax collector's deed.
Affirmed.
DOUGLAS, J., dubitante.